Exhibit 10.2

AMENDMENT NO. 2 TO SUBORDINATED UNSECURED PROMISSORY NOTE

This Amendment No. 2 to Subordinated Unsecured Promissory Note (this
“Amendment”), is entered into effective as of July 31, 2011 by and between Great
American Group, Inc., a Delaware corporation (“Maker”) and
[                    ] (“Payee”).

WHEREAS, Payee is the holder of that certain Subordinated Unsecured Promissory
Note dated as of July 31, 2009, as amended by Amendment No. 1 to Subordinated
Unsecured Promissory Note dated as of April 30, 2010, made by Maker in the
original aggregate principal amount of Twenty-Three Million Four Hundred
Ninety-Eight Thousand One Hundred Thirty-Six Dollars and Three Cents
($23,498,136.03)(the “Principal Amount”) (as amended, the “Note”);

WHEREAS, on October 27, 2010, Payee agreed to waive any and all rights to
receive payment of the interest due under the Note on each of October 31,
2010, January 31, 2011 and April 30, 2011, and to permit Maker to delay payment
of the interest due on each such date until July 31, 2011 (the “Waiver”, and
such interest, an aggregate of $881,180.10, the “Deferred Interest”);

WHEREAS, pursuant to the Note and the Waiver, Maker is obligated to pay Payee
the Deferred Interest on July 31, 2011; and

WHEREAS, Maker and Payee desire to amend the Note to provide that the principal
amount of the Note shall be increased by the amount of the accrued but unpaid
Deferred Interest, in full satisfaction of the Company’s obligation to pay the
Deferred Interest, in accordance with the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Maker and Payee hereby agree to amend the Note as follows:

1. Increase to Principal. The principal sum due under the Note is hereby
increased by the amount of the Deferred Interest to a total of Twenty-Four
Million Three Hundred Seventy-Nine Thousand Three Hundred Sixteen Dollars and
Thirteen Cents ($24,379,316.13), and all references in the Note to the principal
amount of the Note shall refer to such amount.

2. Satisfaction of Deferred Interest. Maker and Payee hereby confirm and agree
that upon the effective date of this Amendment, Maker shall be deemed to have
satisfied its obligations to pay interest on the Note through the period ending
July 31, 2011.

3. Amendment.

(a) The second sentence of Section 2 of the Note is hereby restated and replaced
in its entirety with the following sentence:

“Any and all such prepayments and any other payments under this Note, including
any interest payments and Cash Flow Payments, shall be applied in the following
order: first,



--------------------------------------------------------------------------------

to any unpaid fees, costs and expenses under the Note; second, to accrued and
unpaid interest on the Note; third, to that portion of the principal due under
this Note attributable to the Deferred Interest (as that term is defined in
Amendment No. 2 to the Note); fourth, to payment of unpaid principal under the
Note.”

4. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings set forth in the Note.

5. Effect of Amendment. Except as expressly amended, restated or consented to in
this Amendment, the Note shall continue in full force and effect. In the event
of any conflict between the terms of this Amendment and the Note, the terms of
this Amendment shall govern and control.

6. Entire Agreement. This Amendment and the Note constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Note and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.

7. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be determined in
accordance with the provisions of the Note.

8. Severability. If one or more provisions of this Amendment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

MAKER:

 

GREAT AMERICAN GROUP, INC.

By:  

/S/ PAUL ERICKSON

  Name:   Paul Erickson   Title:   Chief Financial Officer PAYEE:
[                                         ] By:   [                           
                     ]

SIGNATURE PAGE TO AMENDMENT NO. 2 TO SUBORDINATED SECURED PROMISSORY NOTE